DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/7/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 8/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of PN 10278268, 11013093, and 10616979 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim(s) 1 and 21 is/are objected to because of the following informalities:  
In claim(s) 1, line 11+, “second target light level”, was recited perhaps - - the second target light level - - was meant.
In claim(s) 21, line 12+, “second target light level”, was recited perhaps - - the second target light level - - was meant.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, 17, 19-20, 34, 37, 39, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ide (JP 2015011905 A; see translated portion).

With regards to claim 14. (Original) Ide as modified disclose(s):
A method (figs 7-8) comprising: 
determining a lighting level for a first sub-area within a space (see a first of multiple detection units 50a; fig 8; [lines 25-30 in page 17; lines 3-5 in page 18]); 
determining a lighting level for a second sub-area within the space (see a second of multiple detection units 50a; fig 8; [lines 25-30 in page 17; lines 3-5 in page 18]); and 
adjusting a first lighting fixture and a second lighting fixture  (see multiple lights fixtures 70a-70d in fig 8) to achieve a uniform lighting level across the first sub-area and the second sub-area (see option of uniform lighting in fig 10b [lines22-26 in page 19]), wherein the adjustment of the second lighting fixture is in response to an amount that the first lighting fixture affects the lighting level for the second sub-area when the first lighting fixture is adjusted ([lines 1-7 in page 19; see also s706 in fig 7 which involves a repetitive loop from s706 to s701 involving recalculation of target values]).

With regards to claim 17. (Original) Ide disclose(s):
The method of claim 14, 
further comprising: 
determining a first intensity to which to control the first lighting fixture to control the lighting level of the first sub-area to be greater than or equal to the uniform lighting level; and determining a second intensity to which to control the second lighting fixture to control the lighting level of the second sub-area to be greater than or equal to the uniform lighting level [lines 1-7 in page 19; see also s706 in fig 7 which involves a repetitive loop from s706 to s701 involving recalculation of target values].

With regards to claim 19. (Original) Ide disclose(s):
The method of claim 17, 
further comprising: 
after the first and second intensities are determined, controlling the first lighting fixture to the first intensity and the second lighting fixture to the second intensity. [lines 1-7 in page 19; see also s706 in fig 7 which involves a repetitive loop from s706 to s701 involving recalculation of target values].

With regards to claim 20. (Original) Ide disclose(s):
The method of claim 14, wherein the first sub-area and the second sub-area are adjacent sub-areas. (see multiple areas in fig 8).

With regards to claim 34. (New) Ide disclose(s):
A computer-readable medium ([lines 20-24 in page 6]) having stored thereon instructions that, when executed by a control circuit, cause the control circuit to: 
determine a lighting level for a first sub-area within a space (see a first of multiple detection units 50a; fig 8; [lines 25-30 in page 17; lines 3-5 in page 18]); 
determine a lighting level for a second sub-area within the space (see a second of multiple detection units 50a; fig 8; [lines 25-30 in page 17; lines 3-5 in page 18]); and 
adjust a first lighting fixture and a second lighting fixture (see multiple lights fixtures 70a-70d in fig 8) to achieve a uniform lighting level across the first sub-area and the second sub-area (see option of uniform lighting in fig 10b [lines22-26 in page 19]), wherein the adjustment of the second lighting fixture is in response to an amount that the first lighting fixture affects the lighting level for the second sub-area when the first lighting fixture is adjusted ([lines 1-7 in page 19; see also s706 in fig 7 which involves a repetitive loop from s706 to s701 involving recalculation of target values]).

With regards to claim 37. (New) Ide disclose(s):
The computer-readable medium of claim 34, 
wherein the instructions, when executed, further cause the control circuit to: 
determine a first intensity to which to control the first lighting fixture to control the lighting level of the first sub-area to be greater than or equal to the uniform lighting level; and determine a second intensity to which to control the second lighting fixture to control the lighting level of the second sub-area to be greater than or equal to the uniform lighting level [lines 1-7 in page 19; see also s706 in fig 7 which involves a repetitive loop from s706 to s701 involving recalculation of target values].

With regards to claim 39. (New) Ide disclose(s):
The computer-readable medium of claim 37, 
wherein the instructions, when executed, further cause the control circuit to: after the first and second intensities are determined, control the first lighting fixture to the first intensity and the second lighting fixture to the second intensity. [lines 1-7 in page 19; see also s706 in fig 7 which involves a repetitive loop from s706 to s701 involving recalculation of target values].

With regards to claim 40. (New) Ide disclose(s):
The computer-readable medium of claim 34, 
wherein the first sub-area and the second sub-area are adjacent sub-areas. (see multiple areas in fig 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4, 6-13, 21, 24, 26-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ide (JP 2015011905 A; see translated portion) in view of Lim (KR 20150057072 A; see translated portion)

With regards to claim 1. (Original) Ide disclose(s):
A method (figs 7-8) comprising: 
determining a lighting level for a first sub-area within a space (see a first of multiple detection units 50a; fig 8; [lines 25-30 in page 17; lines 3-5 in page 18]), wherein the lighting level for the first sub-area (area corresponding to 50a) indicates the lighting level for the first sub-area 
determining a lighting level for a second sub-area within the space (see a second of multiple detection units 50a; fig 8; [lines 25-30 in page 17; lines 3-5 in page 18]), wherein the lighting level for the second sub-area (area corresponding to 50b) indicates the lighting level of the second sub-area in 
adjusting a first lighting fixture that affects the lighting level for the first sub-area and the lighting level for the second sub-area to achieve a first target light level in the first sub-area and a second target light level in the second sub-area [lines 1-7 in page 19; see also s706 in fig 7]; and 
adjusting a second lighting fixture that affects the lighting level for the second sub area to achieve second target light level in the second sub-area, wherein the adjustment of the second lighting fixture is in response to an amount that the first lighting fixture affects the lighting level for the second sub-area when the first lighting fixture is adjusted [lines 1-7 in page 19; see also s706 in fig 7 which involves a repetitive loop from s706 to s701 involving recalculation of target values].
Ide does not disclose(s):
the lighting level for the area indicates the lighting level in at least one image of the space,
Lim teaches
the lighting level for the area indicates the lighting level in at least one image of the space (lines 21-26 in page 3),
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of Ide by implementing the lighting level for the area indicates the lighting level in at least one image of the space as disclosed by Lim in order to accurately calculate multiple values including illuminance with a camera as taught/suggested by Lim ([lines 21-26 in page 3]).

With regards to claim 4. (Original) Ide as modified disclose(s):
The method of claim 1, 
Ide further disclose(s):
further comprising: 
determining a first intensity to which to control the first lighting fixture to control the lighting level of the first sub-area to be greater than or equal to the first target light level; and determining a second intensity to which to control the second lighting fixture to control the lighting level of the second sub-area to be greater than or equal to the second target light level [lines 1-7 in page 19; see also s706 in fig 7 which involves a repetitive loop from s706 to s701 involving recalculation of target values].

With regards to claim 6. (Original) Ide as modified disclose(s):
The method of claim 4, 
Ide further disclose(s):
further comprising: 
after the first and second intensities are determined, controlling the first lighting fixture to the first intensity and control the second lighting fixture to the second intensity [lines 1-7 in page 19; see also s706 in fig 7 which involves a repetitive loop from s706 to s701 involving recalculation of target values].

With regards to claim 7. (Original) Ide as modified disclose(s):
The method of claim 1, 
Ide further disclose(s):
further comprising determining the first and second target light levels from a predefined light profile [lines 3-8 in page 7].

With regards to claim 8. (Original) Ide as modified disclose(s):
 The method of claim 7, 
Ide further disclose(s):
wherein the predefined light profile is a uniform light profile (target illuminance [lines 18-26 in page 7]), and the first and second target light levels are the same (see fig 16c).

With regards to claim 9. (Original) Ide as modified disclose(s):
The method of claim 7, 
Ide further disclose(s):
wherein the predefined light profile is a gradient profile (see fig 10a), and the first and second target light levels are different (see “second illuminance curve representing a target illuminance”; [lines 14-18 in page 18]; see fig 10a).

With regards to claim 10. (Original) Ide as modified disclose(s):
The method of claim 1, 
Ide further disclose(s):
wherein the first sub-area and the second sub-area are adjacent sub-areas (see multiple areas in fig 8).

With regards to claim 11. (Original) Ide as modified disclose(s):
The method of claim 1, 
Lim further disclose(s):
further comprising determining the lighting level of the first sub-area from the image (lines 21-26 in page 3).

With regards to claim 12. (Original) Ide as modified disclose(s):
The method of claim 1, 
Ide further disclose(s):
further comprising receiving at least one message that includes the lighting level for the first sub-area and the lighting level from the second sub-area from a device (see 60 receiving messages from 50a-50c in fig 9), and 
wherein the lighting level for the first sub-area and the lighting level for the second sub-area are each determined from the lighting levels in the at least one message (lines 9-18 in page 18).

With regards to claim 13. (Original) Ide as modified disclose(s):
The method of claim 1, 
Lim further disclose(s):
further comprising determining the lighting level for the first sub-area and the lighting level for the second sub-area from the at least one image of the space. (lines 21-26 in page 3).

With regards to claim 21. (New) Ide disclose(s):
A computer-readable medium ([lines 20-24 in page 6]) having stored thereon instructions (figs 7-8) that, when executed by a control circuit, cause the control circuit to: 
determine a lighting level for a first sub-area within a space (see a first of multiple detection units 50a; fig 8; [lines 25-30 in page 17; lines 3-5 in page 18]), wherein the lighting level for the first sub-area (area corresponding to 50a) indicates the lighting level for the first sub-area 
determine a lighting level for a second sub-area within the space (see a second of multiple detection units 50a; fig 8; [lines 25-30 in page 17; lines 3-5 in page 18]), wherein the lighting level for the second sub-area (area corresponding to 50b) indicates the lighting level of the second sub-area in 
adjust a first lighting fixture that affects the lighting level for the first sub-area and the lighting level for the second sub-area to achieve a first target light level in the first sub-area and a second target light level in the second sub-area ([lines 1-7 in page 19; see also s706 in fig 7]); and 
adjust a second lighting fixture that affects the lighting level for the second sub area to achieve second target light level in the second sub-area, wherein the adjustment of the second lighting fixture is in response to an amount that the first lighting fixture affects the lighting level for the second sub-area when the first lighting fixture is adjusted ([lines 1-7 in page 19; see also s706 in fig 7 which involves a repetitive loop from s706 to s701 involving recalculation of target values]).
Ide does not disclose(s):
the lighting level for the area indicates the lighting level in at least one image of the space,
Lim teaches
the lighting level for the area indicates the lighting level in at least one image of the space (lines 21-26 in page 3),
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of Ide by implementing the lighting level for the area indicates the lighting level in at least one image of the space as disclosed by Lim in order to accurately calculate multiple values including illuminance with a camera as taught/suggested by Lim ([lines 21-26 in page 3]).

With regards to claim 24. (New) Ide as modified disclose(s):
The computer-readable medium of claim 21, 
Ide further disclose(s):
wherein the instructions, when executed, further cause the control circuit to: 
determine a first intensity to which to control the first lighting fixture to control the lighting level of the first sub-area to be greater than or equal to the first target light level; and determine a second intensity to which to control the second lighting fixture to control the lighting level of the second sub-area to be greater than or equal to the second target light level ([lines 1-7 in page 19; see also s706 in fig 7 which involves a repetitive loop from s706 to s701 involving recalculation of target values]).

With regards to claim 26. (New) Ide as modified disclose(s):
The computer-readable medium of claim 24, 
Ide further disclose(s):
wherein the instructions, when executed, further cause the control circuit to: 
after the first and second intensities are determined, control the first lighting fixture to the first intensity and control the second lighting fixture to the second intensity [lines 1-7 in page 19; see also s706 in fig 7 which involves a repetitive loop from s706 to s701 involving recalculation of target values].

With regards to claim 27. (New) Ide as modified disclose(s):
The computer-readable medium of claim 21, 
Ide further disclose(s):
wherein the instructions, when executed, further cause the control circuit to determine the first and second target light levels from a predefined light profile [lines 3-8 in page 7].

With regards to claim 28. (New) Ide as modified disclose(s):
The computer-readable medium of claim 27, 
Ide further disclose(s):
wherein the predefined light profile is a uniform light profile (target illuminance [lines 18-26 in page 7]), and the first and second target light levels are the same (see fig 16c).

With regards to claim 29. (New) Ide as modified disclose(s):
The computer-readable medium of claim 27, 
Ide further disclose(s):
wherein the predefined light profile is a gradient profile (see fig 10a), and the first and second target light levels are different (see “second illuminance curve representing a target illuminance”; [lines 14-18 in page 18]; see fig 10a).

With regards to claim 30. (New) Ide as modified disclose(s):
The computer-readable medium of claim 21, 
Ide further disclose(s):
wherein the first sub-area and the second sub-area are adjacent sub-areas. (see multiple areas in fig 8).

With regards to claim 31. (New) Ide as modified disclose(s):
The computer-readable medium of claim 21,
Lim further disclose(s):
wherein the instructions, when executed, further cause the control circuit to 
determine the lighting level of the first sub-area from the image (lines 21-26 in page 3).

With regards to claim 32. (New) Ide as modified disclose(s):
The computer-readable medium of claim 21, 
Ide further disclose(s):
wherein the instructions, when executed, 
further cause the control circuit to receive at least one message that includes the lighting level for the first sub-area and the lighting level from the second sub-area from a device (see 60 receiving messages from 50a-50c in fig 9), and 
wherein the lighting level for the first sub-area and the lighting level for the second sub-area are each determined from the lighting levels in the at least one message (lines 9-18 in page 18).

With regards to claim 33. (New) Ide as modified disclose(s):
The computer-readable medium of claim 21, 
Lim further disclose(s):
wherein the instructions, when executed,
further cause the control circuit to determine the lighting level for the first sub-area and the lighting level for the second sub-area from the at least one image of the space (lines 21-26 in page 3).

Allowable Subject Matter
Claim(s) 2, 3, 5, 15, 16, 18, 22, 23, 25, 35, 36, 38 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 2, the prior art fails to teach or suggest the method of claim 1 requiring:
further comprising: determining, during a configuration procedure prior to an operation for performing load control, a light contribution for the first lighting fixture that affects the lighting level for the first sub-area and a light contribution for the first lighting fixture and the second lighting fixture that affects the lighting level for the second sub-area, in combination with the other limitations of the claim.
With regards to claim 5, the prior art fails to teach or suggest the method of claim 4 requiring:
further comprising: determining whether the lighting level for the first sub-area is greater than an upper-limit lighting level that is equal to the first target light level plus an offset amount; and adjusting the first intensity for the first lighting fixture for the first sub-area to reduce the lighting level for the first sub-area below the upper-limit lighting level without reducing the lighting level for the first sub-area below the target light level, in combination with the other limitations of the claim.
With regards to claim 15, the prior art fails to teach or suggest the method of claim 14 requiring:
determining, during a configuration procedure prior to an operation for performing load control, a light contribution for the first lighting fixture that affects the lighting level for the first sub-area and a light contribution for the first lighting fixture and the second lighting fixture that affects the lighting level for the second sub-area, in combination with the other limitations of the claim.
With regards to claim 18, the prior art fails to teach or suggest the method of claim 17 requiring:
further comprising: determining whether the lighting level for the first sub-area is greater than an upper-limit lighting level that is equal to the uniform lighting level plus an offset amount; and adjusting the first intensity for the first lighting fixture for the first sub-area to reduce the lighting level for the first sub-area below the upper-limit lighting level without reducing the lighting level for the first sub-area below the uniform lighting level, in combination with the other limitations of the claim.
With regards to claim 22, the prior art fails to teach or suggest the computer-readable medium of claim 21 requiring:
wherein the instructions, when executed, further cause the control circuit to: determine, during a configuration procedure prior to an operation for performing load control, a light contribution for the first lighting fixture that affects the lighting level for the first sub-area and a light contribution for the first lighting fixture and the second lighting fixture that affects the lighting level for the second sub-area, in combination with the other limitations of the claim.
With regards to claim 25, the prior art fails to teach or suggest the computer-readable medium of claim 24 requiring:
wherein the instructions, when executed, further cause the control circuit to: determine whether the lighting level for the first sub-area is greater than an upper-limit lighting level that is equal to the first target light level plus an offset amount; and adjust the first intensity for the first lighting fixture for the first sub-area to reduce the lighting level for the first sub-area below the upper-limit lighting level without reducing the lighting level for the first sub-area below the target light level, in combination with the other limitations of the claim.
With regards to claim 35, the prior art fails to teach or suggest the computer-readable medium of claim 34 requiring:
wherein the instructions, when executed, further cause the control circuit to: determine, during a configuration procedure prior to an operation for performing load control, a light contribution for the first lighting fixture that affects the lighting level for the first sub-area and a light contribution for the first lighting fixture and the second lighting fixture that affects the lighting level for the second sub-area, in combination with the other limitations of the claim.
With regards to claim 38, the prior art fails to teach or suggest the computer-readable medium of claim 37 requiring:
wherein the instructions, when executed, further cause the control circuit to: determine whether the lighting level for the first sub-area is greater than an upper-limit lighting level that is equal to the uniform lighting level plus an offset amount; and adjust the first intensity for the first lighting fixture for the first sub-area to reduce the lighting level for the first sub-area below the upper-limit lighting level without reducing the lighting level for the first sub-area below the uniform lighting level, in combination with the other limitations of the claim.
With regards to claim(s) 3, 16, 23, 36:it/they would be allowable in virtue of dependency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844